Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 19, 2020

                                          No. 04-20-00327-CV

    IN RE CHRISTUS SANTA ROSA HEALTH CARE CORP. D/B/A CHRISTUS SANTA
                        ROSA HOSPITAL- WESTOVER

                    From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-CI-01248
                             Honorable Aaron Haas, Judge Presiding


                                              ORDER

                                    Original Mandamus Proceeding1

Sitting:        Patricia O. Alvarez, Justice
                Irene Rios, Justice
                Liza A. Rodriguez, Justice

       On June 25, 2020, this court issued a stay of the trial court’s ruling contained in
paragraph 1 of the court’s June 19, 2020 order compelling production of a February 2, 2017
12:19 a.m. email from Patrick Nguyen, MD pending final resolution of the petition for writ of
mandamus.

       On August 18, 2020, relator filed an opposed second motion for temporary relief, asking
this court to stay compliance with two deposition notices and subpoenas duces tecum seeking
production of an email that is the subject of this original proceeding.

         Relator’s request for a stay is GRANTED. Pending final resolution of the petition for
writ of mandamus, Patrick Nguyen, MD is not required to comply with the “Plaintiff’s Notice of
Intention to Take the Oral or Zoom Deposition of Patrick Nguyen, MD With Subpoena Duces
Tecum.” Pending final resolution of the petition for writ of mandamus, Richard Peterson, MD is
not required to comply with the “Plaintiff’s Notice of Intention to Take the Oral or Zoom
Deposition of Richard Peterson, MD With Subpoena Duces Tecum.”




1
 This proceeding arises out of Cause No.2019-CI-01248, styled Debra Hoedebecke v. Christus Santa Rosa Health
Care Corp., et al.., pending in the 225th Judicial District Court, Bexar County, Texas. The Honorable Aaron S.
Haas signed the order at issue in this proceeding.
It is so ORDERED on August 19, 2020.




ATTESTED TO: _______________________
            MICHAEL A. CRUZ,
            CLERK OF COURT